Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15, 17, 19, and 20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 10/08/2021, for at least independent claims 1, 9, and 17, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, and 17. The dependent claims are likewise allowable.

	The amended independent claims recite limitations for establishing and discontinuing various communication channels in a specific manner to share an input device between a first and second remote desktops. A first communication channel is established for sending events generated by the shared input device from the first client device to the first remote computing device and, similarly, a second communication channel is established for sending events generated by the second client device to the second remote computing device. When the input pointer of the input device moves .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171